Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 1 of 39 PAGEID #: 7162




                             APPENDIX G
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 2 of 39 PAGEID #: 7163
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                    Bates Range
      P001             9/14/2011    Email from M. Dittoe to T. Judy, M. Lenzo, and C. Hawley,            LWVOH_00001745-49
                                    subject FW: Media Gaggle 9/14
      P002            12/15/2011    Email from H. Mann to P. Halle, RE: RE:                                SOS_000425-26
      P003             11/3/2011    Email from H. Mann to H. Pelger, subject FW: New                       SOS_000071-78
                                    Congressional Districts
      P004             7/23/2016    C. Bensen Curriculum Vitae (Dkt. 59-2)                                Bensen Depo Ex. 1
      P005                2010      Presentation, "Election Data for Redistricting"                      LENZO_0004434-40
      P006             10/4/2011    Invoice for POLIDATA LLC                                               Bensen_0000013
      P007             2/16/2012    Invoice for POLIDATA LLC                                             Bensen_0000014-15
      P008              6/1/2011    Email from M. Braden to C. Bensen, subject FW:                        BRADEN000657-58
      P009             8/10/2011    Email from C. Bensen to H. Mann, M. Lenzo, and M. Thomas,             JUDY_0001692-96
                                    subject RE:
      P010             8/11/2011    Email from C. Bensen to H. Mann, M. Braden, subject Re: (Case          BRADEN000782
                                    34304) Export equivalency file (6143525819)
      P011             8/15/2011    Email from H. Mann to C. Bensen, T. Horgan, Maptitude                Bensen_0000033-38
                                    Technical Support, subject FW: TEST of Congressional districts
                                    as DBF
      P012             9/16/2011    Email from H. Mann to C. Bensen, (no subject)                          Bensen_0000044
      P013             7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject          Bensen Depo Ex. 10
                                    Ohio Apportionment and Redistricting political data

      P014             7/22/2011    Example of Calculations for Election Averages EA11 to EA16           Bensen_0000004-06

      P015             7/22/2011    [Metadata] Example of Calculations for Election Averages           Bensen_0000004 Metadata
                                    EA11 to EA16
      P016             10/4/2018    Screenshot of Polidata folder                                        BLESSING0013211 >
                                                                                                        Polidata_2018.10.04
      P017             10/4/2018    Screenshot of Polidata > Clark 07-24-11 folder               BLESSING0013211 > Polidata > Clark
                                                                                                        07-24-11_2018.10.04
      P018             7/24/2011    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio) BLESSING0013211 [Polidata > Clark
                                                                                                       07-24-11 > ccBlock.cdf]




                                                                1 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 3 of 39 PAGEID #: 7164
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                     Bates Range
      P019             9/14/2011    Chart, District/Pop                                                   BENSEN_0000084 [sep14 >
                                                                                                       dvw_aggset_ohcd_2011_enacted-
                                                                                                           sep14_ohmix_kl15a.xls]
      P020                          Example of Calculations for Election Averages EA11 to EA16               Bensen_0000001-03

      P021             7/24/2011    Maptitude screenshot, Map1 - 2010 Final Counties (Ohio)       BLESSING0013211 [Polidata > Clark
                                                                                                      07-24-11 > ccCounty.cdf]
      P022             9/14/2011    Email from H. Mann to C. Bensen, (no subject)                         Bensen_0000042
      P023              9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, and T. Whatman,       LWVOH_00018302-08
                                    subject New Idea Redraft
      P024            10/26/2011    Email from H. Mann to C. Bensen, subject FW: Ohio                    Bensen_0000047-48
                                    Congressional District Shapefile
      P025             11/9/2011    Email from H. Mann to C. Bensen, subject test of indexes             Bensen_0000063-64

      P026                          Chart, District Indexes                                                  BLESSING0012553
      P027                          Chart, District Indexes                                                  BLESSING0013212
      P028            12/14/2011    Chart, District Indexes                                                   BENSEN_0000086
                                                                                                                   [dec14 >
                                                                                                      dvw_aggset_ohcd_2011_revised-
                                                                                                              hb369-dec14.xls]
      P029            12/15/2011    Measures of Compactness                                                   BENSEN_0000086
                                                                                                    [mtr_compactness_ohcd_2011_revis
                                                                                                              ed-hb369-dec14]
      P030            12/15/2011    Email from H. Mann to C. Bensen, subject RE:                            Bensen_0000075-76
      P031                          Maptitude screenshot, HB 369 as passed Test 2                     BENSEN_0000086 [Congressional
                                                                                                     Shape Files Test 2_HB369 as Passed
                                                                                                                  Test 2.shp]
      P032             7/15/2011    Email from M. Braden to M. Salling, H. Mann, C. Bensen, et al.,          BRADEN000683-84
                                    subject RE: conference call
      P033            12/15/2011    Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000077
      P034            12/15/2011    Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000078




                                                                2 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 4 of 39 PAGEID #: 7165
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                            Bates Range
      P035             8/29/2011    Email from H. Mann to B. Hansen, subject Out of Office:                          GOV_000219
                                    Weekly Redistricting Meeting
      P036             8/3/2011     Consulting Agreement between Republican Members of the                       LWVOH_00018268-70
                                    Legislative Task Force and Policy Widgets, LLC
      P037             7/5/2011     Email from V. Flasher to R. DiRossi and J. Licursi, subject Re:               Blessing Depo Ex. 5
                                    Time sensitive issue for OHROC/RSCC - Apportionment data

      P038             7/5/2011     Email from J. Licursi to V. Flasher, R. DiRossi, et al., subject Re:          Blessing Depo Ex. 6
                                    Time sensitive issue for OHROC/RSCC - Apportionment data

      P039             7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject RE:              Blessing Depo Ex. 7
                                    Ohio Apportionment and Redistricting political data

      P040                          Final political index used                                                   DIROSSI_0000014-16
      P041                          Chart, District Indexes                                                       BLESSING0012553
      P042                          Chart, District Indexes                                                       BLESSING0013212
      P043                          Screenshot of documents in BLESSING0012635 folder                             BLESSING0012635
      P044            10/28/2009    Subcontract between Cleveland State University and Ohio                      LENZO_0002358-73
                                    University
      P045                          Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio)                                Revised December 14th]_001
      P046                          Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD16_001-
                                    16)                                                                                   24
      P047                          Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD01_001-
                                    1)                                                                                    06
      P048                          Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD02_001-
                                    2)                                                                                    06




                                                                3 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 5 of 39 PAGEID #: 7166
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                           Bates Range
      P049                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD03_001-
                                    3)                                                                                06
      P050                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD04_001-
                                    4)                                                                                06
      P051                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD05_001-
                                    5)                                                                                06
      P052                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD06_001-
                                    6)                                                                                06
      P053                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD07_001-
                                    7)                                                                                06
      P054                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD08_001-
                                    8)                                                                                06
      P055                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD09 _001-
                                    9)                                                                                06
      P056                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD10_001-
                                    10)                                                                               06
      P057                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD11_001-
                                    11)                                                                               06
      P058                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD12_001-
                                    12)                                                                               06




                                                                4 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 6 of 39 PAGEID #: 7167
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                            Bates Range
      P059                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD13_001-
                                    13)                                                                                 06
      P060                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD14_001-
                                    14)                                                                                 06
      P061                          Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                    14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD15_001-
                                    15)                                                                                 06
      P062                          Screenshot of documents in Polidata > Clark 07-24-11 folder        BLESSING0013211 > Polidata > Clark
                                                                                                                     07-24-11
      P063                          Maptitude screenshot, Map 1 - 2010 Final Census Blocks              BLESSING0013211 [Polidata > Clark
                                    (dataview Block 4015)                                                 07-24-11 > ccBlock.cdf]_001-06

      P064                          Ohio House Republican Caucus, William G. Batchelder, Speaker                SOS_000073-78
                                    - Map Talking Points
      P065             5/12/2011    Discussion Points for Mark Braden Meetings                                LWVOH_00008711
      P066              6/2/2011    Proposed Agenda for Mark Branden Visit                                    LWVOH_00008710
      P067                          Script & Agenda for Thursday, June 2 Meetings                            LWVOH_00008708-09
      P068             7/5/2011     Email from K. Rench to B. Hansen and H. Mann, subject RE:                 HANSEN_000104-05
                                    redistricting meetings
      P069             7/1/2011     Email from H. Mann to R. DiRossi, M. Lenzo, et al., subject                  GOV_000223
                                    Weekly Reidstricting Meetings
      P070             6/1/2011     Memorandum from H. Mann to W. Batchelder, et al., subject                  SENATE000001-28
                                    Proposed schedule for Congressional redistricting hearings

      P071             7/15/2011    Wyndham Cleveland at Playhouse Square, Group Rooming List                  LWVOH_00005432

      P072             9/14/2011    Email from H. Mann to J. Renacci, subject Numbers                          LWVOH_00018321
      P073                          Turner-Austria Option Talking Points                                       LWVOH_00008616




                                                                5 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 7 of 39 PAGEID #: 7168
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                        Bates Range
      P074             11/2/2009    Memorandum from Mark Salling to Ohio Legislative Task on                   BRADEN_000084
                                    Redistricting Reapportionment and Demographic Research
                                    and the Ohio Legislative Services Commission, subject Status
                                    of Development of 2011 Redistricting Database

      P075             6/6/2011     Memorandum from Mark Salling to Ohio Legislative Task on                  BRADEN000713-14
                                    Redistricting Reapportionment and Demographic Research
                                    and the Ohio Legislative Services Commission, subject Status
                                    of Development of 2011 Redistricting Database

      P076             9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,                LWVOH_00018302-08
                                    subject New Idea Redraft
      P077             3/31/2011    Chart, Ohio Changes                                                        BRADEN001387
      P078                          Chart, Ohio Changes                                                         OHCF0001438
      P079                          Chart, Ohio Changes                                                         OHCF0001481
      P080             11/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo and T. Judy,                   LWVOH_00018250
                                    subject I2:0901-0130-map0.pdf
      P081                          Chart/Map - District/Member                                        LWVOH_00018251, BRADEN000754

      P082                          Chart, CD 9 Ideas                                                          BRADEN000753
      P083             11/3/2011    Email from R. DiRossi to M. Braden, subject Re: Updated Fact              BRADEN000758-60
                                    Sheet
      P084             11/2/2011    Email from R. DiRossi to M. Braden, subject Congressional                   BRADEN000757
                                    Index comparison
      P085             9/21/2011    Email from S. Chabot to S. Towns, subject Re: Update…                     CHABOT_000006
      P086                          Cho CV                                                                      Cho Depo Ex. 1
      P087            10/18/2018    Cho Initial Expert Report                                                   Cho Depo Ex. 2
      P088            11/26/2018    Cho Rebuttal Report                                                         Cho Depo Ex. 3
      P089            10/18/2018    Cho source code [confidential under protective order]              Cho Depo Ex. 4 [Confidential under
                                                                                                               protective order]
      P090             10/5/2018    Cooper Declaration, Initial Report                                        Cooper Depo Ex. 1
      P091            11/30/2018    Cooper Declaration Errrata and Exhibits                                   Cooper Depo Ex. 6


                                                                6 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 8 of 39 PAGEID #: 7169
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                  Description                                 Bates Range
      P092            11/26/2018    Cooper Supplemental Declaration and Exhibits                        Cooper Depo Ex. 8
      P093            11/27/2018    Cooper Second Supplemental Declaration                              Cooper Depo Ex. 9
      P094            10/5/2018     Subpoena to Testify (Ray DiRossi)                                   DiRossi Depo Ex. 1
      P095            6/15/2018     Subpoena to Produce Documents (Ray DiRossi)                         DiRossi Depo Ex. 2
      P096            10/7/2011     Ohio Campaign for Accountable Redistricting, Letter from J.        LWVOH_00004033-34
                                    Slagle to R. DiRossi and H. Mann, subject Transparency Report;
                                    Public Records Request
      P097             5/12/2011    Discussion Points for Mark Braden Meetings                          LWVOH_00008711
      P098             5/31/2011    R. DiRossi meeting notice REDISTRICTING: SOFTWARE DEMO -             DIROSSI_0000017
                                    MAPTITUDE
      P099             6/16/2011    R. DiRossi meeting notice CONFIRMED: LEGISLATIVE TASK               DIROSSI_0000018
                                    FORCE ON REDISTRICTING
      P100             7/5/2011     R. DiRossi meeting notice CONFIRMED: President Niehaus call         DIROSSI_0000019
                                    with Congressman LaTourette
      P101             7/1/2011     Email from R. DiRossi to H. Mann, subject Re: HOLD for              LWVOH_00010555
                                    redistricting software training
      P102             8/1/2011     Consulting Agreement between Republican Members of the             LWVOH_00005475-77
                                    Legislative Task Force and Capital Advantage, LLC
      P103             8/4/2011     Termination Agreement                                               DIROSSI_0000527
      P104             7/7/2011     R. DiRossi meeting notice, subject 2:45 p.m. CONFIRMED:             DIROSSI_0000020
                                    REDISTRICTING TRAINING
      P105             7/8/2011     R. DiRossi meeting notice, subject CONFIRMED:                       DIROSSI_0000021
                                    REDISTRICTING TRAINING
      P106              7/7/2011    Redistricting Meetings Agenda                                      LWVOH_00008706-07
      P107              5/1/2010    Slide from presentation, "Drawing the Lines"                        DiRossi Depo Ex. 14
      P108             8/30/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000038
                                    Tom Whatman - DC
      P109             7/12/2011    Double Tree Guest Suites Invoice                                    LWVOH_00018254
      P110             9/15/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000051
                                    Niehaus at Bunker
      P111             8/4/2011     Email from R. DiRossi to C. Morefield and H. Mann, subject Re:      DiRossi Depo Ex. 18
                                    Plotter


                                                                7 of 38
               Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 9 of 39 PAGEID #: 7170
                                    Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                   Description                                Bates Range
      P112            11/15/2011    2011 Political Indexes                                             DIROSSI_0000139-41
      P113            11/15/2011    Chart, The State Indexes                                            DIROSSI_0000526
      P114                          Congressional map drawing contest - winning maps                   DIROSSI_0000470-72
      P115                          Chart, HB319 Indexes                                                DIROSSI_0000010
      P116                          Chart, HB319 Indexes                                                DIROSSI_0000142
      P117             9/26/2011    Bill Signings: HB 218 & HB 319                                      GOVPR_008278-80
      P118              9/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with             DIROSSI_0000039
                                    Leadership on Redistricting Bill
      P119             9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,          LWVOH_00018302-08
                                    subject New Idea Redraft
      P120             9/5/2011     R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000040
                                    Speaker and others re: Redistricting
      P121             9/6/2011     R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000043
                                    President Niehaus re: Apportionment and Redistricting

      P122             9/8/2011     R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000044
                                    Leadership Meeting
      P123             9/9/2011     R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000045
                                    Leadership Meeting
      P124             9/10/2011    Email from R. DiRossi to K. Faber, subject (no subject)             LWVOH_00018310
      P125             9/11/2011    Email from T. Niehaus to R. DiRossi, subject Redistricting          LWVOH_00018297
                                    "tweaks"
      P126             9/12/2011    Emails from R. DiRossi to T. Niehaus, subject Proposed map for     LWVOH_00018298-301
                                    LSC
      P127             9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers maps           LWVOH_00018320

      P128             9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with   LWVOH_00018322-25
                                    possible Stivers addition
      P129             9/12/2011    R. DiRossi meeting notice, subject CONFIRMED: Meeting at             DIROSSI_0000046
                                    bunker about rollout
      P130             9/14/2011    Email from H. Mann to R. DiRossi, subject Numbers                   LWVOH_00018321
      P131            12/15/2011    Email from R. DiRossi to H. Pelger, subject Re: RE:                  SOS_001010-11


                                                                8 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 10 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7171et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                   Bates Range
      P132              11/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Brief                   DIROSSI_0000061
                                     Leadersheip on Congressional Maps
      P133                           Political Indexes - Proposed Congressional Districts                 DIROSSI_0000499
      P134              11/2/2011    Chart, The State Indexes                                             DIROSSI_0000525
      P135             11/10/2011    Chart, Plan Comparison                                               DIROSSI_0000518
      P136              7/14/2011    Email from J. McClelland to L. Obhof, subject Niehaus Names          SENATE000035-36
                                     Members to Senate Select Committee on Redistricting

      P137              7/15/2011    Email from E. Bittner to L. Obhof, subject FW: Senate Select         SENATE000037-38
                                     Committee on Redistricting
      P138              9/21/2011    Transcript, Ohio State Senate Session                                Faber Depo Ex. 19
      P139             12/14/2011    Transcript, Ohio State Senate Session                                Faber Depo Ex. 21
      P140              8/10/2011    2010 Ohio Common and Unified Redistricting Database,                  CTRL0000012068
                                     Technical Documentation Version 3, prepared for The
                                     Legislative Services Committee of the Ohio General Assembly
                                     by Dr. Mark Salling
      P141              11/2/2011    Email from K. McCarthy to C, Glassburn and A. Budish, subject SMC-KM-000263, SMC-KM-000409-
                                     Re: counter - Draft Presentation, attaching presentation,                    13
                                     "Redistricting Discussion"
      P142                           Major Map Files from 2010-2011                                        CTRL0000011317
      P143                           Metadata and list of files produced in Memorex USB\Offers          Glassburn Depo Ex. 15
                                     folder in Glassburn Production
      P144                           Maptitude screenshot, 319 original.map - Block Split - Block -     GLASSBURN_0020 [319
                                     Block Group - Tract - BOE County (dataview District 1)                 Original_CD01]

      P145                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0051 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD16]_01-03
                                     District 16)
      P146                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0036 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD01]_01-03
                                     District 1)



                                                              9 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 11 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7172et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                   Description                                     Bates Range
      P147                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0037 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD02]_01-03
                                     District 2)
      P148                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0038 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD03]_01-03
                                     District 3)
      P149                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0039 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD04]_01-03
                                     District 4)
      P150                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0040 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD05]_01-03
                                     District 5)
      P151                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0041 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD06]_01-03
                                     District 6)
      P152                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0042 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD07]_01-03
                                     District 7)
      P153                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0043 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD08]_01-03
                                     District 8)
      P154                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0044 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD09]_01-03
                                     District 9)
      P155                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0045 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD10]_01-03
                                     District 10)
      P156                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0046 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD11]_01-03
                                     District 11)




                                                              10 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 12 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7173et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                   Description                                     Bates Range
      P157                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0047 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD12]_01-03
                                     District 12)
      P158                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0048 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD13]_01-03
                                     District 13)
      P159                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0049 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD14]_01-03
                                     District 14)
      P160                           Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0050 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD15]_01-03
                                     District 15)
      P161              2010-2011    11-4                                                               Identified in Glassburn Depo Ex. 14

      P162              2010-2011    11-4-11                                                            Identified in Glassburn Depo Ex. 14

      P163              2010-2011    11-08-11 Mod                                                       Identified in Glassburn Depo Ex. 14

      P164              2010-2011    11-08-11 retry                                                     Identified in Glassburn Depo Ex. 14

      P165              2010-2011    11-8-11 R Mod                                                      Identified in Glassburn Depo Ex. 14

      P166              2010-2011    319                                                                Identified in Glassburn Depo Ex. 14

      P167              2010-2011    319 Original                                                       Identified in Glassburn Depo Ex. 14

      P168              2010-2011    369 dec 14                                                         Identified in Glassburn Depo Ex. 14

      P169              2010-2011    CongDraft                                                          Identified in Glassburn Depo Ex. 14

      P170              2010-2011    CongressDraft                                                      Identified in Glassburn Depo Ex. 14




                                                              11 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 13 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7174et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                              Description                              Bates Range
      P171              2010-2011    My Ohio Congressional Draft                         Identified in Glassburn Depo Ex. 14

      P172              2010-2011    My Ohio Congressional                               Identified in Glassburn Depo Ex. 14

      P173              2010-2011    Dem Congress 2 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P174              2010-2011    Dem Congress 3 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P175              2010-2011    Dem Congress 4 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P176              2010-2011    Dem Congress 5 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P177              2010-2011    Dem Congress Nov (Dem Congress Proposal10182011)    Identified in Glassburn Depo Ex. 14

      P178              2010-2011    Dem Congress 1 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      P179              2010-2011    DemCounterDATA_NOV1_2011                            Identified in Glassburn Depo Ex. 14

      P180              2010-2011    DemCounterDATA_NOV1_2011_HUFF                       Identified in Glassburn Depo Ex. 14

      P181              2010-2011    Congress646                                         Identified in Glassburn Depo Ex. 14

      P182              2010-2011    Counter 2                                           Identified in Glassburn Depo Ex. 14

      P183              2010-2011    Huffman R Cong                                      Identified in Glassburn Depo Ex. 14

      P184              2010-2011    Huffman Sykes                                       Identified in Glassburn Depo Ex. 14

      P185              2010-2011    Huffsykes                                           Identified in Glassburn Depo Ex. 14

      P186              2010-2011    New District 16                                     Identified in Glassburn Depo Ex. 14




                                                             12 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 14 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7175et al. v. Householder, et al.
                                              S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                             Bates Range
      P187              2010-2011    Balanced Plan                                         Identified in Glassburn Depo Ex. 14

      P188              2010-2011    Balanced Plan 1                                       Identified in Glassburn Depo Ex. 14

      P189              2010-2011    DemBalanced                                           Identified in Glassburn Depo Ex. 14

      P190              2010-2011    Nov 1 Counter                                         Identified in Glassburn Depo Ex. 14

      P191              2010-2011    Nov 4 2011                                            Identified in Glassburn Depo Ex. 14

      P192              2010-2011    Nov 18                                                Identified in Glassburn Depo Ex. 14

      P193              2010-2011    11-5                                                  Identified in Glassburn Depo Ex. 14

      P194              2010-2011    11-6                                                  Identified in Glassburn Depo Ex. 14

      P195              2010-2011    Nov 18 D                                              Identified in Glassburn Depo Ex. 14

      P196              2010-2011    Nov 2                                                 Identified in Glassburn Depo Ex. 14

      P197              2010-2011    Nov 3                                                 Identified in Glassburn Depo Ex. 14

      P198              2010-2011    Nov 8                                                 Identified in Glassburn Depo Ex. 14

      P199              2010-2011    OH_CD_Current                                         Identified in Glassburn Depo Ex. 14

      P200              2010-2011    OH_CD_Empty                                           Identified in Glassburn Depo Ex. 14

      P201              2010-2011    OH_CD_Political_EastToEast                            Identified in Glassburn Depo Ex. 14

      P202              2010-2011    OH_CD_Political_Empty                                 Identified in Glassburn Depo Ex. 14




                                                               13 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 15 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7176et al. v. Householder, et al.
                                             S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                             Bates Range
      P203              2010-2011    OH_CD_Political_Training110805                       Identified in Glassburn Depo Ex. 14

      P204              2010-2011    OH_CD_Political_VRA2CD11                             Identified in Glassburn Depo Ex. 14

      P205              2010-2011    OH_CD_Training110805                                 Identified in Glassburn Depo Ex. 14

      P206              2010-2011    R First Offer                                        Identified in Glassburn Depo Ex. 14

      P207              2010-2011    RandallCongressa                                     Identified in Glassburn Depo Ex. 14

      P208              2010-2011    Rep Congress Final                                   Identified in Glassburn Depo Ex. 14

      P209              2010-2011    Rep Congress Final2                                  Identified in Glassburn Depo Ex. 14

      P210              2010-2011    Rep Congress Final3                                  Identified in Glassburn Depo Ex. 14

      P211              2010-2011    Republican Congress                                  Identified in Glassburn Depo Ex. 14

      P212              2010-2011    Republican Offer_Nov1_2011                           Identified in Glassburn Depo Ex. 14

      P213              2010-2011    Republican New                                       Identified in Glassburn Depo Ex. 14

      P214              2010-2011    Republican New1                                      Identified in Glassburn Depo Ex. 14

      P215              2010-2011    RepublicanNewDATA                                    Identified in Glassburn Depo Ex. 14

      P216              2010-2011    RepublicanNewDATA_NOV_1_2011                         Identified in Glassburn Depo Ex. 14

      P217              2010-2011    RepublicanNewDATA_NOV1                               Identified in Glassburn Depo Ex. 14

      P218              2010-2011    RepublicanNewDATA_NOV1_2011                          Identified in Glassburn Depo Ex. 14




                                                              14 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 16 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7177et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                   Bates Range
      P219              2010-2011    CONGRESSIONAL PLAN EQUIVALENCY FILE                       Identified in Glassburn Depo Ex. 14

      P220              2010-2011    OFICIAL 369 ADOPTED FINAL                                 Identified in Glassburn Depo Ex. 14

      P221             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex USB\Offers
      P222             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response
      P223             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses

      P224             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     18 Files (DEM)
      P225             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     2 Files
      P226             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     5 Files
      P227             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     6 Files
      P228             11/29/2018    Directory of Y: \OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     ,production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18


                                                            15 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 17 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7178et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                 Bates Range
      P229             11/29/2018    Directory of Y: \OPRI\20181129_Glassburn                 Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18\NOV 18
      P230             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18\Nov 18 D Backups

      P231             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 2
      P232             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 2\NOV1_2011REVISI0N
                                     (sent nov2)
      P233             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov
                                     2\NOV1_2011REVISION (sent nov2)\Nov 2 D Backups
      P234             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 5
      P235             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\MemorexUSB\Offers\Democratic
                                     Response\Nov 5\11-5
      P236             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 5\Nov 5 Backups
      P237             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6




                                                            16 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 18 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7179et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                 Bates Range
      P238             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6\11-6
      P239             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6\Nov 6 Backups
      P240             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans
      P241             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18
      P242             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18\Nov 18 Backups
      P243             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18\Nov Modified (minus
                                     Renacci)
      P244             11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3
      P245                           Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3\Nov 3 Backups
      P246                           Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3\NOV MODIFIED
      P247                           Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8



                                                            17 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 19 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7180et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                            Bates Range
      P248                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8\2011-11-08 REVISIONS
                                     TO MAP
      P249                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8\Nov 8 Backups
      P250                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans
      P251                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans\Nov 18 Files

      P252                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans\Nov 3 Files

      P253                           Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                     Production\Files\MemorexUSB\Offers\Republican
                                     Plans\Republican Plans\Nov 8 Files
      P254              10/5/2018    Handley Initial Expert Report                                              Handley Depo Ex. 1
      P255              7/15/2018    Email from B. Hansen to C. Sulecki, subject FWD: did you                   HANSEN_000130-31
                                     attend
      P256             12/17/2018    "Trying to Thread the Needle: The Effects of Redistricting in a              Hood Depo Ex. 9
                                     Georgia Congressional District" by Hood and McKee

      P257             12/17/2018    Political Subdivision Split Between Districts Data                          Hood Depo Ex. 10
      P258             12/17/2018    "Unwelcome Constituents: Redistricting and Countervailing                   Hood Depo Ex. 11
                                     Partisan Tides" by Hood and McKee
      P259             12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"           Hood Depo Ex. 12
                                     Indexes


                                                               18 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 20 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7181et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                    Bates Range
      P260             12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 13
                                     With Races
      P261             12/17/2018    Ohio House Republican Caucus "How the Problem Started"                MCGREGOR000002-07

      P262             12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 15
                                     with Unified Index
      P263             12/17/2018    "Races Used in Hood Ohio Partisan Distribution Figures"                  Hood Depo Ex. 16
      P264             12/17/2018    "2014 Statewide Races" in Hood Figure 7                                  Hood Depo Ex. 17
      P265             12/17/2018    2002 Races by County                                                     Hood Depo Ex. 18
      P266             11/12/2018    rdcy_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      P267             11/12/2018    rdst_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      P268             11/12/2018    VTD 2004-2010.xls                                                   Previously Disclosed (Hood)
      P269             11/12/2018    VTD 2012-2016.xls                                                   Previously Disclosed (Hood)
      P270             7/15/2011     Email from A. Meden to GOP_All and Dem_All, subject House                HOUSE000336-37
                                     Subcommittee on Redistricting Regional Hearings
                                     Announcement
      P271              9/15/2011    Transcript, Ohio House Session                                         Huffman Depo Ex. 7
      P272               9/8/2011    Email from A. Meden to Undisclosed recipients, subject State            GOV_000026-27
                                     Government & Elections Committee Notice
      P273              9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 10
      P274              9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 11
      P275              9/21/2011    Transcript, Ohio State House Session                                   Huffman Depo Ex. 13
      P276              11/3/2011    Transcript of Video Recorded Session, Ohio House of                    Huffman Depo Ex. 17
                                     Representatives
      P277             12/14/2011    Rules and Reference Committee Minutes                                  Huffman Depo Ex. 18
      P278                           H.B. 369, Rep. Matt Huffman, Sponsor Testimony                         Huffman Depo Ex. 19
      P279              4/8/2010     RSLC Announces Leadership Additions, Jankowski and Fehrer               RSLC00001614-15
                                     to Further Strengthen RSLC Team
      P280              6/15/2010    Email from C. Jankowski to T. Reynolds and E. Gillespie, subject          RSLC00002806
                                     REDMAP Political Report Draft
      P281              6/1/2010     REDMAP Political Report: June 2010                                      RSLC00002807-24
      P282              7/1/2010     REDMAP Political Report: July 2010                                      RSLC00001934-36


                                                               19 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 21 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7182et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                             Bates Range
      P283               9/1/2010    REDMAP Political Report: September 2010                         RSLC00001982-89
      P284              9/21/2010    REDMAP September Political Report, Breakfast Briefing,           RSLC00002020
                                     Washington, DC
      P285                           Redistricting Majority Project REDMAP: A program of the         RSLC00000373-89
                                     Republican State Leadership Committee
      P286                           Draft Memorandum from C. Jankowski, subject RSLC                 RSLC00001596
                                     Redistricting
      P287                           Draft Letter from JCJ Email Text                                 RSLC00002030
      P288                           Letter from C. Jankowski to Legislative Leaders               Jankowski Depo Ex. 13
      P289              3/30/2011    Appointment Record, subject Meeting with Tom Hofeller, Dale      RSLC00002515
                                     Oldham & Mike Wild, Organizer: Scott Ward

      P290                 2012      Spreadsheet, 2012 Cycle Redistricting Budget                     RSLC00002528
      P291              2/29/2012    Letter from C. Jankowski to T. Hofeller re termination of        SGLF00000102
                                     agreement between SGLF and Geographic Strategies LLC
      P292              1/27/2012    SGLF Request for Payment with Invoice attached                 SGLF00000088-91
      P293               1/3/2013    Memorandum from C. Jankowski to Interested Parties, subject   RSLC00002581-2585
                                     REDMAP Impact on Today's House GOP Majority
      P294                           Mailer from Congressman Bill Johnson, Ohio Leadership          JOHNSON_000065
                                     Briefing
      P295             11/16/2010    Email from M. Weaver to B. Johnson, subject Redistricting     JOHNSON_000008-9

      P296              4/25/2011    Email from M. Smullen to B. Johnson, P. Hashem, M. Weaver,     JOHNSON_000108
                                     M. Van Blargan, and D. Locke, subject redistricting /
                                     fundraising talking point
      P297              8/1/2011     Memorandum from Communications Counsel, Inc., M. Weaver            CC0118-22
                                     and M. Dole, to the Johnson For Congress Team, subject
                                     Political budget 2012
      P298              7/14/2011    Email from M. Smullen to B. Johnson, subject Redistricting     JOHNSON_000055

      P299              7/18/2011    Email from M. Weaver to B. Johnson, subject Tom Niehaus        JOHNSON_000040




                                                            20 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 22 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7183et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                   Bates Range
      P300                2012       NRCC Presentation, "Redistricting, Strengthening the Majority            NRCC000031
                                     in 2012"
      P301                           Excel spreadsheet from Douglas Johnson                              D. Johnson Depo Ex. 16
      P302              8/18/2011    Email from J. McNulty to J. Jordan, R. Yonkura, subject 8/18         JORDAN_000001-04
                                     AUGLAIZE FR BRIEFING
      P303              8/15/2011    Email from J. McNulty to J. Jordan, subject 8/15 MORROW               JORDAN_000005-06
                                     BRIEFING
      P304              7/28/2011    Email from M. Smullen to B. Johnson, M. Weaver and P.                JOHNSON_000036-37
                                     Hashem, subject Dispatch article
      P305              7/15/2018    Email from B. Hansen to C. Sulecki, subject Fwd: did you             HANSEN_000130-31
                                     attend
      P306              8/1/2011     Consulting Agreement between Republican Members of the               LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P307              8/3/2011     Consulting Agreement between Republican Members of the               LWVOH_00005478-80
                                     Legislative Task Force and Policy Widgets, LLC
      P308              7/11/2011    Email from H. Mann to T. Judy, R. DiRossi, et al., subject             GOV_000202-04
                                     Congressional Redistricting Regional Hearing Schedule
      P309              7/20/2011    Congressional redistricting timeline                                  LWVOH_00018247
      P310                 2012      NRCC Presentation, "Path to Victory and National Mood"                   NRCC000031
      P311              5/19/2011    Chart, District 12 Indices                                              TIBERI_000039
      P312              5/19/2011    [Metadata] Chart, District 12 Indices                              TIBERI_000039 Metadata
      P313              3/31/2011    Chart, Ohio Changes                                                      NRCC000012
      P314              3/31/2011    [Metadata] Chart, Ohio Changes                                      NRCC000012 Metadata
      P315               9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,            LWVOH_00018302-07
                                     subject New Idea Redraft
      P316              3/31/2011    Chart, Ohio Changes                                                    BRADEN001387
      P317              3/31/2011    [Metadata] Chart, Ohio Changes                                     BRADEN001387 Metadata
      P318              3/31/2011    Screenshot of Excel Formula for Average from Chart, Ohio        BRADEN001387 Excel Formula for
                                     Changes                                                                   Average
      P319             11/19/2018    Ohio Map, District 9                                                   BRADEN001388
      P320             11/19/2018    [Metadata] Ohio Map, District 9                                    BRADEN001388 Metadata
      P321                           Ohio Map, District 11                                                  BRADEN001389


                                                             21 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 23 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7184et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                     Bates Range
      P322                           [Metadata] Ohio Map, District 11                                     BRADEN001389 Metadata
      P323                           Ohio Map, Hamilton County                                                 BRADEN001390
      P324                           [Metadata] Ohio Map, Hamilton County                                 BRADEN001390 Metadata
      P325                           Ohio Map, Northeast                                                       BRADEN001391
      P326                           [Metadata] Ohio Map, Northeast                                       BRADEN001391 Metadata
      P327                           Ohio Map                                                                  BRADEN001392
      P328                           [Metadata] Ohio Map                                                  BRADEN001392 Metadata
      P329                           Chart, District Indices                                                 LWVOH_00018333
      P330                           Chart, Ohio Changes                                                     LWVOH_00018480
      P331              3/31/2011    Chart, Ohio Changes                                                     LWVOH_00018481
      P332              9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                     possible Stivers addition
      P333              3/31/2011    Chart, Ohio Changes                                                        NRCC000013
      P334              3/31/2011    [Metadata] Chart, Ohio Changes                                        NRCC000013 Metadata
      P335              10/3/2011    Chart, HB319 Indexes                                                     DIROSSI_0000010
      P336                           Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                     Final Census Blocks (Ohio)                                                New Map]_001
      P337              11/2/2011    Chart, The State Indexes                                                 DIROSSI_0000525
      P338              11/5/2011    Chart, HB369/HB319                                                      BLESSING_0013212
      P339             10/19/2011    Chart, HB319                                                               NRCC000014
      P340             10/19/2011    Chart, HB319 Excel Formula for Average                             NRCC000014 Excel Formula for
                                                                                                                  Average
      P341              11/2/2011    Chart, HB319 Indexes                                                     DIROSSI_0000142
      P342                           Subpoena to Produce Documents (Michael Lenzo)                            Lenzo Depo Ex. 1
      P343              7/29/2011    Email from M. Lenzo to M.Hardenbrook, J. Barron, H. Mann                LWVOH_00013776
                                     and M. Grodhaus, subject Apportionment Board Records
                                     Officer
      P344              10/7/2011    Letter from J. Slagle to R.DiRossi and H. Mann re Transparency        L WVOH_ 00004033-34
                                     Report; Public Records Request
      P345             11/21/2011    Letter from M. Lenzo to J. Slagle                                      LWVOH_00018262-63
      P346                           Presentation, "Drawing the Lines"                                       LENZO_0002549-80
      P347              1/12/2011    Letter from T. Hofeller to Colleague                                     LENZO_0004023


                                                             22 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 24 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7185et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                               Bates Range
      P348              5/12/2010    PowerPoint Presentation, GOP Redistricting Conference,           LENZO_0004575-81
                                     Section 5 of the Federal Voting Rights Act, Presentation by
                                     Marguerite Mary Leoni
      P349                2011       2011 RNC Redistricting Legal and Technical Reference             LENZO_0004024-26
                                     Materials
      P350                           Twelve Points of Redistricting Awareness                         LENZO_0004396-400
      P351              9/28/2010    Presentation, "What I've Learned About Redistricting - The        LENZO_0004553-65
                                     Hard Way!"
      P352              9/1/2011     Email from H. Mann to R. DiRossi , M. Lenzo, and T. Judy,         LWVOH_00018250
                                     subject FW: I2-0901-0130-map0.pdf
      P353                           map Bates stamped LWVOH_00018251                                  LWVOH_00018251
      P354                           Compromise Proposal to Draw Fair Congressional Districts         SMC-KM-000363-372

      P355              11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release   SMC-KM-000138-40

      P356             11/30/2011    Email from K. McCarthy to M. Szollosi, subject Talking Points    SMC-KM-000270-72
                                     for Blade
      P357             12/22/2011    Email from R. Routt to G. Boas and A. Hoyt, subject HB             SMC-AH-000368
                                     369/HB319 Statistical comparison
      P358                           Chart, HB319 and HB369 Comparison                                  SMC-AH-000369
      P359             12/12/2011    Ohio Redistricting Transparency Report, The Elephant In the      LWVOH_00018400-21
                                     Room
      P360                           Presentation, "Ohio Redistricting Competition"                   LWVOH_0074117-32
      P361                           Ohio's Gerrymandering Problem: Why Haven't We Fixed this         LWVOH_0109308-27
                                     Yet?
      P362              5/4/2017     Proposal from J. Morgan to K. Barlow to provide the City of       Morgan Depo Ex. 2
                                     Placentia with map drawing services for redistricting new
                                     council districts, and J. Morgan Curriculum Vitae
      P363               7/7/2011    Redistricting Meetings Agenda                                    LWVOH_00008706-07
      P364              7/31/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000002
      P365              8/31/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000018
      P366              9/29/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000019


                                                              23 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 25 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7186et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                             Description                                      Bates Range
      P367              8/17/2018    Screenshot of Morgan document production folder                       Morgan Document
                                                                                                      Production_August 17, 2018
      P368              8/17/2018    Screenshot of Morgan document production ccBlock_oh_r07        Morgan Document Production_File
                                     folder                                                              Types_ccBlock_oh_r07

      P369              8/17/2018    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio)        MORGAN>August 17,
                                                                                                    2018>ccBlock_oh_r07_ccBlock.cdf
                                                                                                                 _1-8
      P370                           Presentation, "Drawing the lines"                                    LENZO_0002549-80
      P371              12/4/2011    Email from Jenna Mann to Bob Latta, subject 12.14.11-                  LATTA_000002
                                     Proposed Congressional Map
      P372              6/26/2011    Email exchange between Jim Renacci and Tom Whatman,                   RENACCI_000138
                                     subject Ohio
      P373              12/3/201     Email from Jim Renacci to James Slepian and Katelyn Barlage,          RENACCI_000057
                                     subject I have an idea
      P374              3/17/2011    Email exchange between Jim Renacci and James Slepian, no              RENACCI_0000079
                                     subject
      P375              7/8/2011     Email exchange betweeen Thomas Queen and Jim Renacci,                 RENACCI_000137
                                     subject Obhof
      P376             11/13/2011    Email exchange between James Slepian and Jim Renacci,                 RENACCI_000131
                                     subject Google Alert - jim renacci
      P377              3/4/2011     Email exchange between Jim Renacci, James Slepian and                RENACCI_000051-53
                                     Katelyn Barlage, no subject
      P378              8/11/2011    Email from Mike Turner to Peggy Lehner and Ryan Dwyer,               TURNER_000121-22
                                     subject Montgomery Co TPs, enclosing Montgomery County
                                     Redistricting TPs
      P379              3/20/2011    Email exchange between Betsy Hawkings, Mike Turner, Adam              TURNER_000314
                                     Murka and Ryan Dwyer, subject redistricting meeting followup

      P380              9/9/2011     Email from Mike Turner to scl@mail.house.gov, subject                 TURNER_000172
                                     Redistricting




                                                             24 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 26 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7187et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                   Bates Range
      P381              2/9/2011     Email exchange between Betsy Hawkings, Nick Raines and                 TURNER_000319
                                     Mike Turner, et al., subject Ohio Chiefs lunch today
      P382              4/29/2011    Email exchange between Betsy Hawkings and Mike Turner,                 TURNER_000317
                                     subject Redistricting scuttlebutt
      P383              9/2/2011     Map file, "Four-Way Split 9-2-11.map"                            BLESSING0013211 [Caliper >
                                                                                                     Maptitude for Redistricting 6.0 >
                                                                                                         Four-Way Split 9-2-11]
      P384              9/30/2010    Calendar entries for September 1, 2010 to September 30,             BOEHNER_000001-23
                                     2010
      P385              9/13/2011    Email from Heather Mann to Michael Lenzo, subject                    LWVOH_0052437-40
                                     Congressional Redistricting Talking Points, enclosing
                                     "Congressional Redistricting Talking Points"
      P386                           Assignment letter from Mike DeWine and Michael Hall to
                                     Mark A. Johnson, Baker & Hostetler, LLP, enclosing retention
                                     agreement
      P387              8/29/2018    Affidavit of Non-Party Thomas B. Whatman in support of his
                                     Assertion of First Amendment Privilege
      P388             12/14/2011    Transcript, Ohio State House Session
      P389                           House Bill # Rep. Matt Huffman, Sponsor Testimony                      SENATE000002
      P390              9/22/2010                           CONFIDENTIAL                             REV_00023206 [Attorney's Eyes
                                                                                                                Only]
      P391                                                                                           REV_00023214 [Attorney's Eyes
                                                                                                                Only]
      P392                2010                                                                       REV_00000869 [Attorney's Eyes
                                                                                                                Only]

      P393              9/6/2011                                                                    REV_00023176-83 [Attorney's Eyes
                                                                                                                Only]
      P394              9/8/2011                                                                     REV_00023234 (Attorney's eyes
                                                                                                                only)
      P395              9/23/2010                                                                    REV_00023246 (Attorney's Eyes
                                                                                                                Only)


                                                              25 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 27 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7188et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                             Description                                    Bates Range
      P396              9/29/2010                         CONFIDENTIAL                             REV_00023241 (Attorney's Eyes
                                                                                                              Only)
      P397              9/15/2011                                                                  REV_00023497 (Attorney's Eyes
                                                                                                              Only)
      P398             12/14/2011                                                                  REV_00023479 (Attorney's Eyes
                                                                                                              Only)
      P399             12/14/2011                                                                  REV_00025340 (Attorney's Eyes
                                                                                                              Only)

      P400             10/27/2011                                                                 REV_00023317-18 (attorney's eyes
                                                                                                               only)
      P401             10/21/2011                                                                  REV_00023321 (Attorney's Eyes
                                                                                                               only)
      P402             10/31/2011                                                                REV_00023334 (attorney's eyes only)

      P403                                                                                        REV_00023516-17 (attorney's eyes
                                                                                                               only)
      P404                                                                                       REV_00023469 (attorney's eyes only)

      P405                           "319" Map Files [Glassburn Volume I Production]               Glassburn Volume I Production
      P406                           "OFICIAL 269 ADOPTED FINAL" Map Files [Glassburn Volume I     Glassburn Volume I Production
                                     Production]
      P407               9/9/2011    Email from T. Judy to H. Mann, Fwd: Talking Points                LWVOH_0052431-32
      P408              4/19/2012                         CONFIDENTIAL                             REV_00000016 [Attorney's Eyes
                                                                                                              Only]
      P409             12/15/2011                                                                  REV_00023341 [Attorney's Eyes
                                                                                                              Only]

      P410              9/16/2011                                                                  REV_00023337 [Attorney's Eyes
                                                                                                              Only]




                                                            26 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 28 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7189et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                    Bates Range
      P411              9/26/2011                            CONFIDENTIAL                            REV_00023339 [Attorney's Eyes
                                                                                                                Only]

      P412              4/25/2012                                                                    REV_00000004 [Attorney's Eyes
                                                                                                                Only]
      P413              4/19/2012                                                                    REV_00000019 [Attorney's Eyes
                                                                                                                Only]
      P414              2/6/2012                                                                     REV_00000001 [Attorney's Eyes
                                                                                                                Only]
      P415                 2018      LWVO Agenda for Action 2017-2019                                    LWVOH_0092777-840
      P416                 2017      LWVO Agenda for Action 2016-2018                                    LWVOH_0089871-934
      P417              10/2/2018    Chart, LWVO Active Members for State                                  LWVOH_0058202
      P418              6/30/2018    Chart, LWVO Balance Sheet and Statement of Equity                     LWVOH_0020447
      P419              7/19/2011    OCAR Press Release, "Redistricting Competition Begins Today"         LWVOH_0041957-58

      P420                 2018      APRI Trumbull County Membership List                                 OAPRI_000000157
      P421              8/11/2011    Email from Mark Salling to John Barron, et al., subject June         BRADEN000790-98
                                     (and early July) 2011 Redistricting Database progress report,
                                     enclosing July-early August progress report

      P422             10/22/2011    Email exchange between Mark Salling and John Barron, et al.,           SMC-RR-029494
                                     subject September 2011 Redistricting Database project
                                     progress report
      P423              7/15/2011    Email from Mark Salling to Heather Mann, Mark Braden, Clark          BRADEN000737-39
                                     Bensen, Mike Lenzo, and Ray DiRossi, subject conference call,
                                     attaching census_versus_boe_MCDPlace_population_MS.xls

      P424              8/8/2011     Email exchange between Mike Lenzo, Clark Bensen, Troy Judy,           JUDY_0001700-02
                                     Ray DiRossi and Heather Mann, subject Redistricting database




                                                              27 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 29 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7190et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                 Bates Range
      P425              4/26/2018    Video, https://www.cityclub.org/forums/2018/04/26/ohio-            MISCPLTS_0000001
                                     ballot-beat-the-bipartisan-congressional-redistricting-reform-
                                     amendment-issue-1

      P426             12/28/2018    Cho Supplemental Expert Report                                           N/A
      P427             20/20/2018    Cho Errata                                                               N/A
      P428             11/11/2016    A Massively Parallel Evolutionary Markov Chain Monte Carlo               N/A
                                     Algorithm for Sampling Complicated Multimodal State Spaces.
                                     Wendy Tam Cho & Yan Y. Liu. SC18: The International
                                     Conference for High Performance Computing, Networking,
                                     Storage and Analysis
      P429              9/15/2018    Sampling from Complicated and Unknown Distributions:                     N/A
                                     Monte Carlo and Markov Cain Monte Carlo Methods for
                                     Redistricting. Wendy Tam Cho & Yan Y. Liu. Physica A
                                     506:170–178.
      P430                2018       Cain, Bruce E., Wendy K. Tam Cho, Yan Y. Liu and Emily Zhang.            N/A
                                     2018. "A Reasonable Bias Method for Redistricting: A New
                                     Tool for an Old Problem." William & Mary Law Review
                                     59(5):1521-1557.
      P431                2017       Cho, Wendy K. Tam. 2017. "Measuring Partisan Fairness: How               N/A
                                     well does the Efficiency Gap Guard Against Sophisticated as
                                     well as Simple-Minded Modes of Partisan Discrimination?"
                                     University of Pennsylvania Law Review Online 166.

      P432                2018       Cho, Wendy K. Tam. 2018. "Algorithms Can Foster a More                   N/A
                                     Democratic Society." Nature 558:487.
      P433                2001       Cho, Wendy K. Tam and Albert H. Yoon. 2001. "Strange                     N/A
                                     Bedfellows: Politics, Courts, and Statistics: Statistical Expert
                                     Testimony in Voting Rights Cases." Cornell Journal of Law and
                                     Public Policy 10(2):237-264.




                                                               28 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 30 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7191et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                             Bates Range
      P434                2005       Cho, Wendy K. Tam and Albert H. Yoon. 2005. "Panethnicity              N/A
                                     Revisited: Asian Indians, Asian American Politics, and the
                                     Voting Rights Act." UCLA Asian Pacific American Law Journal
                                     10:8-30.
      P435                2015       Cho, Wendy K. Tam and Yan Y. Liu. 2015. A High-Performance            N/A
                                     Approach for Solution Space Traversal in Combinatorial
                                     Optimization. SC15: The International Conference for High
                                     Performance Computing, Networking, Storage and Analysis.

      P436                2016       Cho, Wendy K. Tam and Yan Y. Liu. 2016a. A Scalable                   N/A
                                     Evolutionary Algorithm with Intensification and Diversification
                                     Protocols Designed for Statistical Models. SC16: The
                                     International Conference for High Performance Computing,
                                     Networking, Storage and Analysis.

      P437              12/1/2016    Cho, Wendy K. Tam and Yan Y. Liu. 2016b. "Toward a                    N/A
                                     Talismanic Redistricting Tool: A Fully Balanced Computational
                                     Method for Identifying Extreme Redistricting Plans." Election.
                                     Law Journal 15(4):351-366
      P438                2017       Cho, Wendy K. Tam and Yan Y. Liu. 2017. Massively Parallel            N/A
                                     Evolutionary Computation for Empowering Electoral Reform:
                                     Quantifying Gerrymandering via Multi-objective Optimization
                                     and Statistical Analysis. SC17: The International Conference for
                                     High Performance Computing, Networking, Storage and
                                     Analysis.
      P439                2012       King, Douglas M., Sheldon H. Jacobson, Edward C. Sewell and           N/A
                                     Wendy K. Tam Cho. 2012. "GeoGraphs: An Efficient Model for
                                     Enforcing Contiguity and Hole Constraints in Planar Graph
                                     Partitioning." Operations Research 60(5):1213-1228.




                                                              29 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 31 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7192et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                                    Bates Range
      P440                2018       Liu, Yan Y. and Wendy K. Tam Cho. 2018. "Spatially Explicit                  N/A
                                     Evolutionary Computation for Largescale Spatial
                                     Optimization." Technical Report.
      P441              7/28/2015    Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2015. A                      N/A
                                     Scalable Computational Approach to Political Redistricting
                                     Optimization. In Proceedings of the 2015 Annual Conference
                                     on Extreme Science and Engineering Discovery Environment.
                                     XSEDE15: Scientific Advancements Enabled by Enhanced
                                     Cyberinfrastructure St. Louis, MO: pp. 6:1--6:2.

      P442              4/4/2016     Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2016.                        N/A
                                     "PEAR: A Massively Parallel Evolutionary Computation
                                     Approach for Political Redistricting Optimization and Analysis."
                                     Swarm and Evolutionary Computation 30:78-92.

      P443              6/1/1973     Tufte, Edward R. 1973. “The Relationship between Seats and                   N/A
                                     Votes in Two-Party Systems.” American Political Science
                                     Review 67(2):540–554.
      P444             10/18/2018    oh_presc2                                                                CHO_000001
      P445             10/18/2018    cg1216.csv                                                         Previously Disclosed (Cho)
      P446             10/18/2018    com08.r                                                            Previously Disclosed (Cho)
      P447             10/18/2018    plaintiffs.r                                                       Previously Disclosed (Cho)
      P448             10/18/2018    run0.txt – run63.txt                                               Previously Disclosed (Cho)
      P449             11/26/2018    dat12.txt                                                                CHO_000004
      P450             11/26/2018    rebuttal.r                                                               CHO_000005
      P451             12/28/2018    com.r                                                              Previously Disclosed (Cho)
      P452             12/28/2018    dat18.txt                                                          Previously Disclosed (Cho)
      P453             12/28/2018    pdat.txt                                                           Previously Disclosed (Cho)
      P454              10/5/2018    Cooper Initial Expert Report Appendix                                         N/A
      P455              9/28/2018    PROPOSED_REMEDIAL_PLAN.DBF                                                    N/A
      P456              10/5/2018    Cooper Report Appendix.pdf                                            COOPER_000001-78
      P457              10/5/2018    OCURD_data(m.salling@csuohio.edu).zip                                  COOPER_000079


                                                              30 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 32 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7193et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                   Bates Range
      P458              10/5/2018    OCURD_documentation(m.salling@csuohio.edu).zip                       COOPER_000080
      P459              10/5/2018    OCURD_shapes(m.salling@csuohio.edu).zip                              COOPER_000081
      P460              10/5/2018    OH.dbf                                                               COOPER_000082
      P461              10/5/2018    OH.prj                                                               COOPER_000083
      P462              10/5/2018    OH.shp                                                               COOPER_000084
      P463              10/5/2018    OH.shx                                                               COOPER_000085
      P464              10/5/2018    2010_VTDS_2012_2014_2016 election_data.xlsx                          COOPER_000086
      P465             11/27/2018    2011_Incumbent_addresses_11_27.zip                                   COOPER_000087
      P466             11/27/2018    HYPO1A.dbf                                                           COOPER_000088
      P467             11/27/2018    HYPO2A.dbf                                                           COOPER_000089
      P468             11/30/2018    2018-11-30 Incumbent Addresses                                 Previously Disclosed (Cooper)
      P469             11/30/2018    Nov30.DBF                                                      Previously Disclosed (Cooper)
      P470             12/28/2018    2018_DATA.DBF                                                  Previously Disclosed (Cooper)
      P471             12/28/2018    New Incumbent address.xlsx                                     Previously Disclosed (Cooper)
      P472              10/5/2018    OH data.sav                                                           NIVEN_000001
      P473             11/12/2018    Effgaps2.csv excel                                             Previously Disclosed (Trende)
      P474              10/5/2018    "USHouse_Data_updated.RData"                                        WARSHAW_000026
      P475              10/5/2018    "declination_data"                                                  WARSHAW_000012
      P476             12/28/2018    Warshaw Supplemental Report ("An Evaluation of the Partisan   Previously Disclosed (Warshaw)
                                     Bias in Ohio’s 2011 Congressional Plan and its Effects on
                                     Representation: Updated based on 2018 Elections")

      P477              8/14/2012                          CONFIDENTIAL                            REV_00000003 [Attorney's Eyes
                                                                                                              Only]
      P478              9/15/2011                                                                  REV_00000015 [Attorney's Eyes
                                                                                                              Only]
      P479              4/19/2012                                                                  REV_00000021 [Attorney's Eyes
                                                                                                              Only]
      P480             12/20/2011                                                                  REV_00000040 [Attorney's Eyes
                                                                                                              Only]
      P481              7/26/2018                                                                  REV_00000041 [Attorney's Eyes
                                                                                                              Only]


                                                            31 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 33 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7194et al. v. Householder, et al.
                                          S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                             Description                            Bates Range
      P482             12/20/2011                         CONFIDENTIAL                    REV_00000042 [Attorney's Eyes
                                                                                                     Only]
      P483              7/26/2018                                                         REV_00000043 [Attorney's Eyes
                                                                                                     Only]
      P484             12/20/2011                                                         REV_00000044 [Attorney's Eyes
                                                                                                     Only]
      P485              7/26/2018                                                         REV_00000045 [Attorney's Eyes
                                                                                                     Only]
      P486              11/6/2011                                                         REV_00000887 [Attorney's Eyes
                                                                                                     Only]
      P487              9/9/2011                                                          REV_00023184 [Attorney's Eyes
                                                                                                     Only]

      P488              9/9/2011                                                          REV_00023185 [Attorney's Eyes
                                                                                                     Only]
      P489              9/9/2011                                                          REV_00023186 [Attorney's Eyes
                                                                                                     Only]
      P490              9/9/2011                                                          REV_00023187 [Attorney's Eyes
                                                                                                     Only]
      P491              9/9/2011                                                          REV_00023188 [Attorney's Eyes
                                                                                                     Only]
      P492              9/9/2011                                                          REV_00023189 [Attorney's Eyes
                                                                                                     Only]
      P493              9/9/2011                                                          REV_00023190 [Attorney's Eyes
                                                                                                     Only]
      P494              9/9/2011                                                          REV_00023191 [Attorney's Eyes
                                                                                                     Only]
      P495              9/9/2011                                                          REV_00023192 [Attorney's Eyes
                                                                                                     Only]
      P496              9/22/2011                                                         REV_00023377 [Attorney's Eyes
                                                                                                     Only]




                                                           32 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 34 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7195et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                   Bates Range
      P497             12/14/2011                          CONFIDENTIAL                            REV_00023429 [Attorney's Eyes
                                                                                                              Only]
      P498             12/14/2011                                                                  REV_00023430 [Attorney's Eyes
                                                                                                              Only]
      P499             12/14/2011                                                                  REV_00023431 [Attorney's Eyes
                                                                                                              Only]
      P500              9/16/2011                                                                  REV_00023335 [Attorney's Eyes
                                                                                                              Only]
      P501             12/14/2011                                                                  REV_00023540 [Attorney's Eyes
                                                                                                              Only]
      P502              7/13/2011    Email from C. Boor to H. Mann, S. Marangoni and R. Kapala,         LWVOH_00018255
                                     subject Double Tree Suites Reservation
      P503             11/28/2011    Vouchers for payment for vendors Capital Advantage LLC and        LWVOH_00018279-82
                                     Policy Widgets LLC
      P504              10/5/2018    analysis_ushouse.R                                                 WARSHAW_0000028
      P505              10/5/2018    cces_OH.R                                                          WARSHAW_0000029
      P506              10/5/2018    cces2014_trustrep.r                                                WARSHAW_0000030
      P507              10/5/2018    dataassembly_ushouse.R                                             WARSHAW_0000031
      P508              10/5/2018    remedial_plan_analysis.R                                           WARSHAW_0000032
      P509             11/26/2018    PrePost2011_Ohio.R                                                 WARSHAW_0000049
      P510             11/26/2018    rebuttal_competitiveness.R                                         WARSHAW_0000050
      P511             11/26/2018    remedial_plan_analysis_imputations.R                               WARSHAW_0000051
      P512             12/28/2018    analysis_ushouse_2018.R                                       Previously Disclosed (Warshaw)
      P513             12/28/2018    dataassembly_ushouse_2018.R                                   Previously Disclosed (Warshaw)
      P514             12/28/2018    remedial_analysis_2018.R                                      Previously Disclosed (Warshaw)
      P515               8/1/2011    Consulting Agreement between Republican Members of the            LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P516              8/3/2011     Consulting Agreement between Republican Members of the            LWVOH_00005478-80
                                     Legislative Task Force and Policy Widgets, LLC
      P517              9/11/2011    Email from C. Widener to T. Niehaus and M. Schuler, subject        LWVOH_00018318
                                     Fw: clark county




                                                             33 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 35 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7196et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                  Bates Range
      P518              9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for      LWVOH_00018298-301
                                     LSC
      P519              9/11/2011    Email from R. DiRossi to T. Niehaus, subject Map 2 of 4             LWVOH_00018313
      P520              9/12/2011    Email from M. Schuler to H. Mann and T. Judy, (no subject)          LWVOH_00018319

      P521              9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                  Niehaus Depo Ex. 24
                                     Committee File
      P522             10/12/2011    Statement from Ohio Secretary of State Jon Husted                   Niehaus Depo Ex. 26
      P523             12/14/2011    Transcript, Ohio State Senate Session                               Niehaus Depo Ex. 34
      P524              10/5/2018    Report of David Niven, Ph.D., "Dividing Neighbors and                Niven Depo Ex. 1
                                     Diminishing Voices: An Analysis of Ohio's Congressional
                                     Districts"
      P525              Oct. 2018    David Niven Curriculum Vitae                                         Niven Depo Ex. 2
      P526             11/26/2018    Report of David Niven, Ph.D., "Response to Dr. Thornton and          Niven Depo Ex. 3
                                     Dr. Brunell"
      P527              9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                   Obhof Depo Ex. 4
                                     Committee File
      P528              9/21/2011    Transcript, Ohio State Senate Session                                Obhof Depo Ex. 5
      P529             10/19/2011    Email from M. Rowe to A. Hoyt, R. Routt, et al., subject DRAFT       SMC-AH-000122
                                     COPY: Letter to Niehaus and Batchelder
      P530              11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:         SMC-AH-000267-303
                                     Proposed Batchelder Maps and info, attaching maps
      P531              11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000241-66
                                     Proposed Batchelder Maps and info, attaching maps
      P532              11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000220-40
                                     Proposed Batchelder Maps and info, attaching maps
      P533             12/15/2011    Email from R. Routt to E.Stockhausen, subject RE: 11th               SMC-RR-016633
                                     Congressional District
      P534              11/3/2011    Email from S. Cherry to R. Routt, subject Re: Redistricting Plan     SMC-RR-029488
                                     for LSC drafting
      P535             10/28/2011    Email from R. Routt to E. Kearney, C. Tavares, et al., subject       SMC-RR-016980
                                     Proposed Republican draft concept map


                                                               34 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 36 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7197et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                                    Bates Range
      P536             12/22/2011    Email from R. Routt to G. Boas and A. Hoyt, subject HB                  SMC-AH-00368
                                     369/HB319 Statistical comparison
      P537              7/15/2018    Email from B. Hansen to C. Sulecki, subject Fwd: did you              HANSEN_000130-31
                                     attend
      P538              5/12/2011    Discussion Points for Mark Braden Meetings                            LWVOH_00008711
      P539                           Meeting Notice: "FW: Weekly Redistricting Meeting"                      GOV_000001
      P540              7/7/2011     Redistricting Meetings Agenda                                        LWVOH_00010568-69
      P541              8/1/2011     Consulting Agreement between Republican Members of the               LWVOH_00005475-77
                                     Legislative Task Force and Capital Advantage, LLC
      P542              8/3/2011     Consulting Agreement between Republican Members of the               LWVOH_00005478-80
                                     Legislative Task Force and Policy Widgets, LLC
      P543              8/16/2011    Email from Ray DiRossi to Matt Schuler, subject Tuesday at            LWVOH_00018258
                                     redistricting office
      P544                           Maptitude screenshot, HB 319 As Enacted - Congressional          BLESSING0012635 [HB 319 As
                                     Districts.map - 2010 Final Census Blocks (Ohio)                 Enacted -Congressional Districts]

      P545                           Maptitude screenshot, HB 319 As Enacted - Congressional          BLESSING0012635 [HB 319 As
                                     Districts.map - 2010 Final Census Blocks (Ohio) (dataview           Enacted - Congressional
                                     District 15)                                                         Districts]_CD15_001
      P546              9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for       LWVOH_00018298-301
                                     LSC
      P547                2011       Ohio Redistricting Competition Rules and Scoring                       SLAGLE_0022-39
      P548              Feb. 2012    Ohio Redistricting Transparency Report, The Elephant In the            SLAGLE_0058-69
                                     Room (2nd edition)
      P549             11/17/2010    Email from A. Kuhn to S. Stivers forwarding email from D.              STIVERS_007454
                                     DiSanto, subject Ohio Republican Delegation Meeting --
                                     Thursday, Nov. 18
      P550              1/8/2011     Email from K. Stivers to S. Stivers forwarding email exchange          STIVERS_004894
                                     with J. Husted, subject line Congratulations
      P551              3/22/2011    Email from M.B. Carozza to S. Stivers and A. Kuhn, subject             STIVERS_004042
                                     Checking In




                                                             35 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 37 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7198et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                               Bates Range
      P552              6/1/2011     Email from C. Whetstone to S. Stivers, M.B. Carozza and A.         STIVERS_002589
                                     Kuhn, subject line redistricting
      P553              8/15/2011    Email from L. Crotty to S. Stivers, M.B. Carozza, and A. Kuhn,    STIVERS_000003-4
                                     subject For Approval: Fin Com Agenda, attaching Stivers
                                     August 16, 2011 Finance Committee Meeting Agenda

      P554              9/10/2011    Email exchange between S. Stivers, M.B. Carozza and A. Kuhn,     STIVERS_000766-67
                                     subject line Checking In
      P555              12/7/2011    Email from L. Crotty to S. Stivers, subject Calls Today and      STIVERS_000330-31
                                     Ingram Tracker, attaching Ingram 2012 Tracker spreadsheet

      P556              3/2/2012     Email exchange between S. Stivers, C, Whetstone and A. Kuhn      STIVERS_007519-20
                                     forwarding email from A. Blake, subject line Redistricting

      P557              9/11/2011    Email exchange between M.B. Carozza, S. Stivers and A. Kuhn,     STIVERS_004406-07
                                     subject line Checking In
      P558              9/15/2011    Transcript, Ohio House Session                                    Szollosi Depo Ex. 3
      P559                           Compromise Proposal to Draw Fair Congressional Districts         SMC-KM-000363-72

      P560              11/2/2011    Email from K. McCarthy to C. Glassburn and A. Budish, subject SMC-KM-000263, SMC-KM-000409-
                                     Re: counter - Draft Presentation, attaching presentation                   13
                                     "Redistricting Discussions Nov. 2, 2011"
      P561             11/23/2011    Email from K. McCarthy to A. Budish, (no subject), attaching  SMC-KM-000184, SMC-KM-000167-
                                     spreadsheet LWV and GOP Index Composite Scores                             68

      P562                           Presentation, "Summary of Compromise Efforts to Resolve          SMC-KM-000155-65
                                     Redistricting Impasse, Avoid Two Different Primary Elections
                                     and Save Taxpayers $15 million"
      P563              11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release   SMC-KM-000138-40

      P564              11/3/2011    Transcript of Video Recorded Session, Ohio House of              Szollosi Depo Ex. 13
                                     Representatives


                                                               36 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 38 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7199et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                      Bates Range
      P565              11/4/2011    Email from A. Budish to K. McCarthy, subject Fw: Frustration           Szollosi Depo Ex. 14

      P566             11/15/2011    Email from D. Ramos to A. Budish, M. Szollosi, et al., subject   SMC-KM-000296, SMC-KM-000100
                                     Concerns about Redistricting
      P567             11/30/2011    Email from K. McCarthy to T. Heard, et al., subject Talking           SMC-KM-000061-63
                                     Points fro ^_Redistricting^_ Impasse
      P568             11/30/2011    Email from K. McCarthy to M. Szollos, subject Talking Points          SMC-KM-000270-72
                                     for Blade
      P569             12/4/2011     The Blade Editorial, "Crossing the lines"                             Szollos Depo Ex. 21
      P570             12/18/2018    R-code                                                                Trende Depo Ex. 13
      P571              10/5/2018    Warshaw Report ("An Evaluation of the Partisan Bias in Ohio’s         Warshaw Depo Ex. 1
                                     2011 Congressional Districting Plan and its Effects on
                                     Representation in Congress")
      P572             11/26/2018    Warshaw Rebuttal Report ("An Evaluation of the Partisan Bias          Warshaw Depo Ex. 6
                                     in Ohio’s 2011 Congressional Plan and its Effects on
                                     Representation: Rebuttal Report")
      P573                2018       APRI Columbus Membership List                                           OAPRI_0000013
      P574             10/18/2014    APRI Dayton Membership List                                            OAPRI_0000018-20
      P575                           APRI Youngstown Membership List                                         OAPRI_0000022
      P576                 2018      APRI Cleveland Membership List                                         OAPRI_0000016-17
      P577              2/21/2018    APRI Akron/Canton Membership List                                      OAPRI_0000014-15
      P578                 2018      APRI Toledo Membership List                                             OAPRI_0000012
      P579               1/6/2011    Email from A. Washington to all APRI chapters, subject 2010            OAPRI_0000067-68
                                     labor/minority debriefing
      P580              9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann and T. Whatman,          LWVOH_00018302-08
                                     subject New Idea Redraft
      P581              9/11/2011    Email from R. DiRossi to T. Whatman, subject Widener                  LWVOH_00018311-12
                                     proposal update
      P582              9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers Maps              LWVOH_00018320

      P583              9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for         LWVOH_00018298-01
                                     LSC


                                                              37 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-7 Filed: 01/18/19 Page: 39 of 39 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                  7200et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                 Description                                     Bates Range
      P584              9/11/2011    Email from T. Niehaus to T. Whatman, subject Redistricting              LWVOH_00018297
                                     "tweaks"
      P585              9/11/2011    Email from Chris Widener to President Niehaus and others re             LWVOH_00018318
                                     Clark County
      P586                           Chart, Election Results (Breakdown in the districts between                NRCC000018
                                     Turner and Austria)
      P587              9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                     possible Stivers addition
      P588              3/31/2011    Chart, Ohio Changes                                                        NRCC000012
      P589                           District 16 maps                                                           NRCC000017
      P590                           Chart, Ohio Changes                                                        NRCC000013
      P591                           Colored Map with sixteen districts and counties                            NRCC000015
      P592             10/27/2011    Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                     Final Census Blocks (Ohio)                                                New Map]_001
      P593                           Turner-Austria Option Talking Points                                    LWVOH_00008616
      P594                           Talking Points for Speaker Boehner                                         NRCC000016
      P595                           Spreadsheet with tables and column Turner/Austria                        LWVOH_0018333
      P596             10/19/2011    Chart, HB319                                                               NRCC000014
      P597              11/2/2011    Table HB 319 Unified Indexes/Proposal Unified Indexes                    DIROSSI_0000142
      P598             12/28/2018    Cooper Third Supplemental Declaration                              Previously Disclosed (Cooper)




                                                             38 of 38
